[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-13124              MAY 17, 2012
                                        Non-Argument Calendar          JOHN LEY
                                      ________________________          CLERK

                               D.C. Docket No. 1:10-cr-20870-FAM-2



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll l                             Plaintiff - Appellee,

                                              versus

SADONNA WALLACE,
JAMES ROGERS,

llllllllllllllllllllllllllllllllllllllll                         Defendants- Appellants.


                                     ________________________

                           Appeals from the United States District Court
                               for the Southern District of Florida
                                  ________________________

                                            (May 17, 2012)

Before MARCUS, WILSON, and BLACK, Circuit Judges.
PER CURIAM:

      Sadonna Wallace and James Rogers appeal the sentences imposed for their

convictions on one count of conspiracy to traffic in or use unauthorized access

devices, in violation of 18 U.S.C. § 1029(b)(2), and one count of use of one or

more unauthorized access devices with intent to defraud, in violation of 18 U.S.C.

§ 1029(a)(2). Both Wallace and Rogers were sentenced to 16 months

imprisonment and ordered to jointly pay a total restitution amount of $16,187.75

to the IRS. On appeal, they challenge the district court’s finding that the IRS is

the proper restitution payee and the district court’s failure to set the terms of

payment for restitution. In addition, Rogers challenges the district court’s decision

to not apply a two-level reduction for acceptance of responsibility. After review,

we vacate the orders of restitution and otherwise affirm Rogers’s sentence.

      The district court ordered that Wallace and Rogers pay restitution to the IRS

in the total amount of $16,187.75. Both appellants and the Government argue that

designation of the IRS as victim was error, and we agree. There is no evidence in

the record to suggest that the IRS suffered loss. The Government acknowledges

that it mistakenly identified the IRS as a potential victim during the sentencing

hearing, which gave rise to this error. Accordingly, we vacate the restitution

orders and remand so the district court may identify the correct victims, properly

                                           2
allocate restitution amounts to each victim, and specify the restitution schedule

consistent with 18 U.S.C. § 3572(d).*

       Regarding the district court’s determination that Rogers was not entitled to a

sentence reduction for acceptance of responsibility, we find that he invited any

error by stating at sentencing that he must “face the consequences that he does not

get acceptance of responsibility.” By acknowledging that he was not entitled to a

reduction for acceptance of responsibility, Rogers invited the district court to

reject that argument and cannot now claim error. See United States v. Love, 449

F.3d 1154, 1157 (11th Cir. 2006) (per curiam) (holding that the defendant invited

any error regarding the length of his supervised release when he “expressly

acknowledged” that the court could impose a term of up to five years).

       AFFIRMED IN PART; VACATED AND REMANDED IN PART.




       *
        Because we vacate the restitution orders on the ground that the district court incorrectly
designated the IRS as a victim, we need not discuss the issue of the restitution payment schedule.

                                                3